In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00100-CV
                               __________________


                       IN THE INTEREST OF T.R.H. JR.

__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                     Trial Cause No. CV0901264
__________________________________________________________________

                           MEMORANDUM OPINION

      The appellant, Desireé Heller, filed a notice of appeal from the trial court’s

temporary order, which the trial court signed on February 12, 2020. We questioned

our jurisdiction over the appeal and instructed the appellant to respond by identifying

the statute or rule that she was relying upon to authorize an appeal from an

interlocutory order. In the same letter, we warned the parties the Court would dismiss

the appeal unless we could determine that jurisdiction existed over Heller’s appeal.




                                          1
      Heller responded by fling an amended notice of appeal. In her amended notice,

she stated she wants to appeal from an order the trial court signed on March 12,

2020. In that order, the trial court denied Heller’s motion to enforce her right to have

visitation with the child who is the subject of the proceedings. After filing the

amended notice, Heller filed a response to this Court’s earlier request, claiming she

was appealing from the order the trial court signed in March and not from the one

the trial court signed in February

      Generally, courts of appeal have jurisdiction to review final judgments and

interlocutory orders that the Legislature made appealable by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Heller’s response fails to establish

she is seeking to appeal from an order that she has the right to appeal. See Tex. R.

App. P. 42.3(a)

      For these reasons, we dismiss Heller’s appeal for lack of jurisdiction. See Tex.

R. App. P. 43.2(f).

      APPEAL DISMISSED.


                                                            PER CURIAM


Submitted on April 15, 2020
Opinion Delivered April 16, 2020

Before Kreger, Horton, and Johnson, JJ.
                                           2